UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6162



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MONTA OLANDER JORDAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CR-94-103, CA-96-125)


Submitted:   September 29, 1998        Decided:     November 10, 1998


Before MURNAGHAN and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Monta Olander Jordan, Appellant Pro Se. Julie C. Dudley, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Monta O. Jordan appeals the district court’s order denying his

motion filed under 28 U.S.C. § 2255 (1994) (current version at 28

U.S.C.A. § 2255 (West 1994 & Supp. 1998)). We have reviewed the

record and the district court’s opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. United States v. Jordan, Nos. CR-94-103; CA-96-125 (W.D. Va.

Dec. 2, 1997; Jan. 6, 1998). See Lindh v. Murphy, 521 U.S. 320

(1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2